CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated March 1, 2013, on the financial statements of UTC North American Fund, Inc. as of December 31, 2012, and for the period indicated therein and to the references to our firm in the Prospectus and the Statement of Additional Information in this Post-Effective Amendment to UTC North American Fund, Inc.’s Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Cleveland, Ohio April 29, 2013
